           Case 3:20-cv-00080-LS Document 21 Filed 02/21/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW MEXICO

DESERT FOX CUSTOM RESTORATIONS, INC.
a New Mexico Corporation,

               Plaintiff,
                                                              2:19-CV-01150-KRS-CG
v.

CWS MARKETING GROUP, INC.
a Virginia Corporation;

and

THE ACCURATE GROUP OF TEXAS, LLC,
a Texas LLC;

and

WESTCOR LAND & TITLE, INC.,
A Florida Licensed Insurance Co.,

               Defendants.

                                  DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Defendant Westcor Land Title Insurance Company, incorrectly

identified in the caption as Westcor Land & Title, Inc., states that it is a South Carolina domestic

corporation that has no parent corporation and is not owned by any publically held corporation owning

10% more of its stock.

                                              Respectfully Submitted,

                                              SUTIN, THAYER & BROWNE

                                              By:    /s/ Mariposa Padilla Sivage
                                                            Mariposa Padilla Sivage
                                              P.O. Box 1945
                                              Albuquerque, NM 87103
                                              Telephone: (505) 883-3433
                                              Facsimile: (505) 855-9520
                                              mps@sutinfirm.com
                                              Attorney for Defendant Westcor
          Case 3:20-cv-00080-LS Document 21 Filed 02/21/20 Page 2 of 2



I hereby certify that a true and correct copy of
the foregoing Answer to Plaintiff’s Complaint
was served, via the Court’s CMECF system, to
all counsel of record on the 19th day of
February 21st, 2020.

By:    /s/ Mariposa Padilla Sivage
       Mariposa Padilla Sivage
